Case 3:19-cv-00077-REP-EWH Document 41 Filed 05/13/21 Page 1 of 5 PageID# 170




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

LEONARD A. MORRISON, III,

      Plaintiff,

V.                                          Civil Action No. 3:19CV77


NURSE HEFFNER, ^ al.,

      Defendants.


                           MEMORANDUM OPINION


      Leonard A. Morrison, III, a Virginia inmate proceeding pro se

and m forma pauperis filed this action.         The matter is before the

Court on Morrison's failure to serve Defendants Heffner and Moreno

in the time required by Federal Rule of Civil Procedure 4(m)

      Pursuant to Federal Rule of Civil Procedure 4(m), Morrison

had ninety (90) days from the filing of the complaint to serve the

defendants.    Accordingly, by Memorandum Order entered on October

25, 2019, the Court informed Morrison that he had 90 days to serve



      ^ Rule 4(m) provides:

           If a defendant is not served within 90 days after
     the complaint is filed, the court—on motion or on its
     own after notice to the plaintiff—must dismiss the
     action without prejudice against that defendant or order
     that service be made within a specified time. But if
     the plaintiff shows good cause for the failure, the court
     must extend the time for service for an appropriate
     period. This subdivision (m) does not apply to service
     in a foreign country under Rule 4(f) or 4(j)(l).

Fed. R. Civ. P. 4(m).
Case 3:19-cv-00077-REP-EWH Document 41 Filed 05/13/21 Page 2 of 5 PageID# 171




the defendants and needed to promptly provide the Court with their

addresses.       Morrison did not respond to that Memorandum Order.

Accordingly, by Memorandum Order entered on March 5, 2020, the

Court directed Morrison to show good cause for his failure to serve

the defendants.


     On March 23, 2020, Morrison responded that he did not receive

the October 25, 2019 Memorandum Order.         By Memorandum Order entered

April 30, 2020, the Court directed the Clerk to mail Morrison a

copy of the October 25, 2019 Memorandum Order and directed Morrison

to provide the Court with the addresses for the defendants within

thirty (30) days of the date of entry thereof.

     Morrison responded by asking the Court to appoint counsel to

assist him.      By Memorandum Order entered July 7, 2020, the Court

denied Morrison's Motion for Appointment of Counsel and once again

directed him to promptly provide the Court with the addresses for

the defendants.


     On July 22, 2020, Morrison stated some of the defendants may

have left the employ of the Hampton Roads Regional Jail, but the

best address      he   had for   the   defendants   was   the   Hampton Roads

Regional Jail C'Jail") at 2690 Elmhurst Lane, Portsmouth, Virginia

23701.   By Memorandum Order entered on September 3, 2020, the Court

directed   the    Marshal   to   serve   the   defendants   at   the   address


provided by Morrison.       The Court further directed the Marshal to
Case 3:19-cv-00077-REP-EWH Document 41 Filed 05/13/21 Page 3 of 5 PageID# 172




send a copy of USM 285 Form to Morrison reflecting whether service

at the address provided was successful.

       On October 20, 2020, the Marshal returned the summonses for

Defendants Heffner and Moreno unexecuted. Presumably, the Marshal

mailed the USM 285 Form to Morrison reflecting that he was unable

to serve Defendants at the Jail because they no longer worked at

the Jail.     By Memorandum Order entered on February 2, 2021, the

Court directed Morrison to show good cause for his failure to serve

Defendants Heffner and Moreno in a timely manner.

       Morrison responded and asserted:         (1) he "never received any

memorandum requesting an address be provided for Dr. Moreno.                   If

[he] had the plaintiff would have informed the Courts that Dr.

Moreno was fired by the facility . . .                (2)     his incarceration

status   makes    it   difficult   for   him    to    obtain     addresses    for

individuals like these defendants.             {ECF No. 40, at 1.)             As

explained below, Morrison fails to demonstrate good cause.

       District courts within the Fourth Circuit have found good

cause to extend the ninety-day time period when the plaintiff has

made   "reasonable,    diligent    efforts     to    effect    service   on   the

defendant."      Venable v. Dep^t of Corr., No. 3:05cv821, 2007 WL

5145334, at *1 {E.D. Va. Feb. 7, 2007) (quoting Hammad v. Tate

Access Floors, Inc., 31 F. Supp. 2d 524, 528 (D. Md. 1999)).

Leniency    is   especially   appropriate      when     factors    beyond     the

plaintiff's control frustrate his or her diligent efforts.                    See
Case 3:19-cv-00077-REP-EWH Document 41 Filed 05/13/21 Page 4 of 5 PageID# 173




McCollum V. GENCO Infrastructure Sols., No. 3;10CV210, 2010 WL

5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v.

United States, 164 F.R.D. 422, 425 (N.D. W.Va. 1996)).                          Thus,

courts are more inclined to find good cause where extenuating

factors exist such as active evasion of service by a defendant,

T & S Rentals, 164 F.R.D. at 425 (citing Prather v. Raymond Constr.

Co., 570 F. Supp. 278, 282 (N.D. Ga. 1982)), or stayed proceedings

that delay the issuance of a summons.                McCollum, 2010 WL 5100495,

at *2 (citing Robinson v. Fountainhead Title Grp. Corp., 447 F.

Supp. 2d 478, 485 (D. Md. 2006)).                    However, "'[i] nadvertence,

neglect, misunderstanding, ignorance of the rule or its burden, or

half-hearted attempts at service' generally are insufficient to

show good cause." Venable, 2007 WL 5145334, at *1 (quoting Vincent

V. Reynolds Mem'l Hosp., 141 F.R.D. 436, 437 (N.D. W.Va. 1992)).

While    a   court   might       take    a   plaintiff's    pro   se   status    into

consideration when coming to a conclusion on good cause. Lane v.

Lucent Techs., Inc., 388 F. Supp. 2d 590, 597 (M.D.N.C. 2005),

neither pro se status nor incarceration alone constitute good

cause.    Sewraz v. Long, No. 3:08CV100, 2012 WL 214085, at *2 (E.D.

Va. Jan. 24, 2012) (citations omitted).

       Morrison,     not   the    Court,     nor   the   United   States   Marshal's

service, is responsible for providing the appropriate addresses

for serving a defendant.           See Lee v. Armontrout, 991 F.2d 487, 489

(8th    Cir.   1993)   (holding         that   prisoners    proceeding     in   forma
Case 3:19-cv-00077-REP-EWH Document 41 Filed 05/13/21 Page 5 of 5 PageID# 174




pauperis retain responsibility for providing address at which

service can be effectuated); see also Geter v. Horning Bros. Mgmt♦ ,

502 F. Supp. 2d 69, 70 n.3 (D.D.C. 2007)                            (advising that ^ forma

pauperis status conveys right to have court effect service only to

extent plaintiff provides a valid address) .

        Morrison's suggestion that he was unaware that he needed to

provide an address for Defendant Moreno is simply not true.                                       On

multiple          occasions       he    was    told        that     he     needed    to   provide

appropriate addresses for all defendants.                            Moreover, Morrison has

failed       to        identify   any    effort       at    all     on     his    part    to    find

appropriate addresses              for Defendants Moreno or Heffner.                           Thus,

Morrison fails to demonstrate that he made a "reasonable, diligent

effort[] to effect service on the defendant[s] ."                               Venable, 2007 WL

5145334,          at     *1   (citation       omitted)       (internal          quotation      marks

omitted) .         Accordingly, all claims against Defendants Moreno and

Heffner will be dismissed without prejudice.

        The Clerk is directed to send a copy of the Memorandum Opinion

to Morrison and counsel of record.


        It   is    so ORDERED.



                                                                          /s/
                                               Robert E.          Payne
Date:                                          Senior United States District Judge
Richmond, Virginia
